Title: Enclosure: Extract from a Foreign Affairs Committee Report, 24 March 1779
From: Continental Congress, Foreign Affairs Committee
To: 


      
       Charge
       
        24 March 1779
       
      
      That Mr. John Adams threatned Mr. Izard with the Displeasure of Congress in his opposing the 11th. and 12th. Articles of the Treaty of Commerce; and, that the said Mr. John Adams entertained Expectations that Congress would be inattentive to the Interests of nine States of America to gratify the Eaters and Distillers of Melasses.
      Evidence. Mr. Izards Letter to the President 12th. Sepr. 1778.
     